Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s Response dated 27 August 2020, which references claims filed 30 July 2019, Applicant amended claims 1, 25, and 29, and argued against all rejections put forth in the Non-Final Rejection dated 07 January 2019. Based on the amendments to the claims and the current Office guidance, the rejections under U.S.C. 101 previously set forth are withdrawn.
The Terminal Disclaimer filed 27 August 2020 was Disapproved per the Terminal Disclaimer Review Decision dated 02 September 2020. Please see the Continuation Sheet of the Decision for further detail.

Information Disclosure Statement
The information disclosure statement filed 30 July 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
Examiner notes that the Terminal Disclaimer filed 27 August 2020 was Disapproved per the Terminal Disclaimer Review Decision dated 02 September 2020. Please see the Continuation Sheet of the Decision for further detail.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 25 and 29 are rejected on the ground of obvious-type nonstatutory double patenting as being unpatentable over claims 1, 32 and 48, respectively, of U.S. Patent Application No. 8,875,011. Although the claims are not identical, they are not patentably distinct from each other because the claims of the present invention are similar in scope to that of U.S. Patent Application No. 8,875,011 with obvious wording variations. For example:



Claims of U.S. Patent No. 8,875,011


Claim 1:
A system for collaboration among a plurality of users, the system comprising:

a plurality of computing appliances, each said computing appliance for use by one said user of a plurality of said users, each said computing appliance comprised of a display apparatus;


non-transitory memory structured as a plurality of areas of memory,






wherein each said area of memory provides storage for user input by a respective associated one of said users;


a source of user data having an associated image, provided responsive to user input made relative to a display of play of an interactive game, at said computing appliance that is associated with said user providing the user input;

wherein the user data is stored in the area of memory that is associated with said user providing the user input, 





the system further comprising:



selection logic selecting at least two of the areas of memory, each associated with said user who is not playing the interactive game, from the plurality of areas of memory as selected areas of memory; 





display logic generating a combined display presentation provided on the display apparatus of at least one said computing appliance,

wherein the combined display presentation is generated responsive to retrieval of the user data stored in at least two of the areas of memory associated with at least two of the users who are not playing the interactive game,

wherein the combined display presentation is displayed on at least one of the display apparatus.


A system for collaboration among a plurality of users, the system comprising:

A plurality of computing appliances, each said computing appliance for use by a respective one said user, each said computing appliance comprised of a memory, a display apparatus providing a display presentation, and a communication interface; 

memory logic, structuring the memory to provide storage structured as a plurality of data layers in each said computing appliance;

team logic associating at least two of the computing appliances to be members on a team;


mapping logic associating each said data layer as an associated data layer that is associated with at least one said computing appliance;

wherein the memory provides storage in the associated data layer, of annotation data representative of annotations having an associated annotation image, said annotations originated from said associated said computing appliance;

wherein the communications interface at each of the at least two of the computing appliances on the team, communicates selected data from the data layer associated with one of said computing appliances on the team, for storage in a same said data layer in the memory of at least one other one of said computing appliances on the team, for each of at least two of the data layers;

the system further comprising:

[Claim 12:

selection logic selecting, for each said computing appliance with the first role designation, which of the data layers from the first duplicate sets are the selected layers for said computing appliance, and selecting for each said computing appliance with the second role designation, which of the data layers from the second duplicate sets are the selected layers for said computing appliance…]

display logic generating the display presentation on the display apparatus of at least one said computing appliance on the team, 

comprising a combined display presentation generated responsive to at least some of the annotation stored in at least two of the data layers.



(on the display apparatus of at least one said computing appliance on the team)


The limitations of claims 1, 25 and 29 of the present invention are covered by claims 1, 12, 32 and 48 of U.S. Patent No. 8,875,011 except the associated said users who are not playing the interactive game.
Shteyn teaches the associated said users who are not playing the interactive game (see Paragraph 0018 – Shteyn teaches this limitation in that the spectator(s) may receive the same view or slightly different view of the gaming environment as the active-player.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of 8,875,011 to include the associated said users who are not playing the interactive game for the purpose of resolving “isolation-factor” that can be common in online collaboration systems (see Paragraph 0007). Further, 8,875,011 and Shteyn are concerned with collecting and presenting annotations from multiple users in order to present them with underlying content.
This is a provisional nonstatutory double patenting rejection.




Claim Objections
Claims 13 and 14:
Per Examiner Interview dated 10 March 2017, Applicant clarified that claims 13 and 14 are intended to be cancelled. Claims 13 and 14, which are currently labeled as “Not Entered”, should be appropriately labeled as “Cancelled”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3:
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
the relationship between the non-transitory memory structured as a plurality of areas of memory, wherein each said area of memory provides storage for user input by a respective associated one of the said users as recited in claim 1; and 
server storage in non-transitory memory, storing the user data input by the users…to provide a plurality of server areas of memory as recited in claim 3. 
For purposes of examination, Examiner has interpreted these to be functionally equivalent.

Claim 4:
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
the selected areas of memory as recited in claim 1; and 
a selected plurality of areas of memory…as recited in claim 3. 
For purposes of examination, Examiner has interpreted these to be functionally equivalent, and is assumed to be an antecedent oversight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8,10-12,15-20, 25-39 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over King, Martin T., U.S. Patent Publication Number 2010/0278453 A1 as applied in view of Reddel et al., U.S. Patent Publication Number 2008/0072131 A1 and further in view of Shteyn et al., U.S. Patent Publication Number 2003/0220143 A1.

Claim 1:
A system for collaboration among a plurality of users, the system comprising:
a plurality of computing appliances, each said computing appliance for use by one said user of a plurality of said users, each said computing appliance comprised of a display apparatus (see Paragraph 0025 – King discloses this limitation in that the annotation capture client operates on a user's viewing device, which may be a computer, a mobile phone, etc. Also see Paragraph 0167 – King discloses this limitation in that annotations may be supplied from users or from other sources including other users in a work group.);
a source of user data having an associated image, provided responsive to user input made at said computing appliance that is associated with said user providing the user input (see Paragraphs 0025-0026 – King discloses this limitation in that both content and annotations may be images, the annotation provided in association with the content via the user input at the user viewing device.);
the system further comprising:
display logic generating a combined display presentation comprised of a display of at least a portion of the underlying image overlaid with a display (see Paragraph 0017 – King discloses this limitation in that annotations are overlaid on any content to be viewed on a viewing device.) generated responsive to retrieval of the user data stored in the selected areas of memory (see Paragraph 0017 – King discloses this limitation in that stored text segments that match the underlying content are identified and transmitted to the display client.),
wherein the combined display presentation is displayed on at least one of the display apparatus (see Paragraph 0017 – King discloses this limitation in that the annotations may be displayed to the user on the display client.).
King fails to expressly disclose:
non-transitory memory structured as a plurality of areas of memory,
wherein each said area of memory provides storage for user input by a respective associated one of said users;
wherein the user data is stored in the area of memory that is associated with said user providing the user input; and
selection logic selecting at least two of the areas of memory from the plurality of areas of memory as selected areas of memory.
Reddel teaches:
non-transitory memory structured as a plurality of areas of memory (see Paragraph 0040 and Figure 1 – Reddel teaches this limitation in that the server comprises one or more databases that store the layers, which may be stored in the same or different locations.),
wherein each said area of memory provides storage for user input by a respective associated one of said users (see Paragraph 0040 and Figure 1 – Reddel teaches this limitation in that the server comprises one or more databases that store the layers, which may be stored in the same or different locations. Also see Paragraph 0047 – Reddel further discloses that each set of user’s annotations is saved independently as a layer.);
wherein the user data is stored in the area of memory that is associated with said user providing the user input (see Paragraph 0047 – Reddel teaches this limitation in that as more users are allowed to provide one or more additional layers of data revisions and/or comments, the layers are stored independently of the underlying content and also independently of other layers.); and
selection logic selecting at least two of the areas of memory from the plurality of areas of memory as selected areas of memory (see Paragraphs 0021-0022 – Reddel teaches this limitation in that for a first layer of data, at least one second layer of data associated with a predetermined portion of the first later is selected to be presented together. The first and at least one second layer are stored independently and later determined (selected) to be combined. A viewer coupled to the databases which store the layers of electronic data via a network presents the layers together.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, taught in King, to include:
non-transitory memory structured as a plurality of areas of memory,
wherein each said area of memory provides storage for user input by a respective associated one of said users;
wherein the user data is stored in the area of memory that is associated with said user providing the user input; and
selection logic selecting at least two of the areas of memory, each associated with said user who is not playing the interactive game, from the plurality of areas of memory as selected areas of memory
for the purpose of storing and transmitting annotation data more easily (see Paragraph 0013). Further, both King and Reddel are concerned with collecting and presenting annotations from multiple users in order to present them simultaneously over underlying content.
The combination of King and Reddel fails to expressly teach:
wherein the at least two display apparatus provide a display presentation of play of an interactive game provided as an underlying image for viewing by the associated said users who are not playing the interactive game;
user input made relative to the display of the underlying image provided, for each of at least two said users who are not playing the interactive game;
user data stored in the areas of memory associated with the each of the at least two of said users who are not playing the interactive game. 
Shteyn teaches:
wherein the at least two display apparatus provide a display presentation of play of an interactive game provided as an underlying image for viewing by the associated said users who are not playing the interactive game (see Paragraph 0018 – Shteyn teaches this limitation in that the spectator(s) may receive the same view or slightly different view of the gaming environment as the active-player.);
user input made relative to the display of the underlying image provided, for each of at least two said users who are not playing the interactive game (see Paragraph 0010 – Shteyn teaches this limitation in that the spectator(s) may provide feedback to the active player(s) and/or other spectators of the online game.);
user data stored in the areas of memory associated with the each of the at least two of said users who are not playing the interactive game (see Figure 1 and Paragraph 0015 – Shteyn teaches this limitation in that each spectator participates and is connected to the network through respective spectator devices.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, taught in King and Reddel, to include:
wherein the at least two display apparatus provide a display presentation of play of an interactive game provided as an underlying image for viewing by the associated said users who are not playing the interactive game;
user input made relative to the display of the underlying image provided, for each of at least two said users who are not playing the interactive game;
user data stored in the areas of memory associated with the each of the at least two of said users who are not playing the interactive game
for the purpose of resolving “isolation-factor” that can be common in online collaboration systems (see Paragraph 0007). Further, King, Reddel, and Shteyn are concerned with collecting and presenting annotations from multiple users in order to present them with underlying content.

Claim 2:
The combination of King, Reddel and Shteyn teaches the system as in claim 1,
wherein each of at least two of the computing appliances is comprised of a communications interface that communicates at least some of the user data between said at least two of computing appliances (see Paragraph 0025 -- King discloses this limitation in that the annotation server communicates with the capture clients.).

Claim 3:
The combination of King, Reddel and Shteyn teaches the system as in claim 1, further comprising:
a server computer, separate from the computing appliances (see Figure 1 – King discloses this limitation in that the annotation server 105 is separate from the client devices 130, 135 and 140.), the server computer comprising:
server storage in non-transitory memory, storing the user data input by the users at the respective computing appliances (see Paragraph 0025 – King discloses this limitation in that the annotation server stores annotations input by the users at their capture clients.),
wherein at least some of the user data is communicated from at least two of said server areas in memory (see Paragraph 0157 – King discloses this limitation in that a document may have multiple overlays from multiple users which are transmitted and overlaid.);
wherein at least some of the user data is communicated to a first one of said computing appliances (see Paragraph 0017 – King discloses this limitation in that stored text segments that match the underlying content are identified and transmitted to the display client.),
wherein the display presentation on the display apparatus of said first one of the computing appliances, is generated responsive to the local storage (see Paragraph 0017 – King discloses this limitation in that annotations are overlaid on any content to be viewed on a viewing device.).
The combination of King and Reddel fails to expressly teach to provide a plurality of server areas of memory, wherein each said server area of memory is associated with at least one said user.
Shteyn teaches provide a plurality of server areas of memory, wherein each said server area of memory is associated with at least one said user (see Figure 1 and Paragraph 0015 – Shteyn teaches this limitation in that each spectator participates and is connected to the network through respective spectator devices.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, taught in King and Reddel, to include provide a plurality of server areas of memory, wherein each said server area of memory is associated with at least one said user for the purpose of resolving “isolation-factor” that can be common in online collaboration systems (see Paragraph 0007). Further, King, Reddel, and Shteyn are concerned with collecting and presenting annotations from multiple users in order to present them with underlying content.



Claim 4:
As indicated in the above rejection, the combination of King, Reddel and Shteyn teaches every limitation of claim 1. Further, King discloses wherein the combined display presentation is generated, at least one of the computing appliances, responsive to the display related data (see Paragraph 0017 – King discloses this limitation in that stored text segments that match the underlying content are identified and transmitted to the display client and displayed to the user on the display client.).
King fails to expressly disclose wherein the display related data is generated responsive to at least some of the user data stored in a selected plurality of areas of memory associated with at least two of the computing appliances.
Reddel teaches wherein the display related data is generated responsive to at least some of the user data stored in a selected plurality of areas of memory associated with at least two of the computing appliances (see Paragraph 0047 – Reddel teaches this limitation in that as more users are allowed to provide one or more additional layers of data revisions and/or comments, the layers are stored independently of the underlying content and also independently of other layers.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, taught in King, to include wherein the display related data is generated responsive to at least some of the user data stored in a selected plurality of areas of memory associated with at least two of the computing appliances for the purpose of storing and transmitting annotation data more easily (see Paragraph 0013). Further, both King and Reddel are concerned with collecting and presenting annotations from multiple users in order to present them simultaneously over underlying content.

Claim 5:
The combination of King, Reddel and Walker teaches the system as in claim 1,
wherein the areas of memory are located physically remote to at least some of the plurality of the computing appliances (see Paragraph 0024 – King discloses this limitation in that annotations may be stored on a single or a plurality of annotations servers.).

Claim 6:
The combination of King, Reddel and Walker teaches the system as in claim 1,
wherein the user data that is communicated between said at least two computing appliances is stored at each of at least two of the computing appliances in the associated said area of memory associated with the respective said user for said user data (see Paragraph 0035 – King discloses this limitation in that the annotations and text may be distributed to users that utilize a networked display client.)

Claim 7:
The combination of King, Reddel and Walker teaches the system as in claim 1,
wherein at least one said area of memory is associated with at least two said computing appliances (see Paragraph 0024 – King discloses this limitation in that the annotation may be a single server or a plurality of servers, which store annotations from multiple capture clients.); and,
wherein said at least one said area of memory provides storage of the user data that is associated with each of the at least two said computing appliances (see Paragraph 0025 and Figure 6 – King discloses this limitation in that the annotation server communicates with capture clients (scanner/computer, voice capture, mobile phone) to store annotations).



Claim 8:
The combination of King, Reddel and Walker teaches the system as in claim 1, further comprising:
display control logic determining an ordering hierarchy for defining a layering one atop another, of the associated images generated responsive to the utilization of the user data associated with each of at least two of the users, generated responsive to utilization of at least some of the user data from the areas of memory that are associated with each of at least two of the users, wherein the combined display presentation is generated utilizing the ordering hierarchy (see Paragraphs 0602-0604 – King discloses this limitation in that rules can specify a hierarchy for which types of markups take precedence over others in the overlaid layers display.).

Claim 10:
The combination of King, Reddel and Walker teaches the system as in claim 1,
wherein from one to a plurality of said areas of memory, each associated with one said computing appliance, are grouped together to form a data layer, for each of a plurality of said data layers (see Paragraph 0155 – King discloses this limitation in that the markups are overlaid on a rendered document or a portion of a rendered document.),
wherein each said data layer is associated with a respective one said user for storage of said user data as originated from said respective one said user (see Paragraph 0167 – King discloses this limitation in that the annotations may be from a plurality of sources, including other users in a work group. Further, see Paragraph 0035 – King discloses that the annotations may be stored locally to a user’s capture client.).


Claim 11:
The combination of King, Reddel and Walker teaches the system as in claim 1,
wherein there is base image data having an associated base image display presentation (see Paragraph 0158 – King discloses this limitation in that annotations may be attached to an electronic document.); and
wherein said combined display presentation provided by the display apparatus of at least one of said computing appliances is comprised of an overlay image displayed as overlaid atop of the base image display presentation (see Paragraph 0155 – King discloses this limitation in that the markups are overlaid on a rendered document or a portion of a rendered document.), said overlay image generated responsive to at least some of the user data stored in said areas of memory associated with said at least two said users (see Paragraph 0157 – King discloses this limitation in that each of multiple overlays may be sourced from a variety of locations including the author, the immediate user, or other parties.).
The combination of King and Reddel fails to expressly teach a base image display presentation of at least a portion of the display of play of an interactive game.
Shteyn teaches a base image display presentation of at least a portion of the display of play of an interactive game (see Paragraph 0058 – Walker teaches this limitation in that commentary nodes are attached to an object and displayed within the interactive game. Also see Paragraph 0088 – Walker further teaches this limitation in that the commentary may be overlaid onto a game scene.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, taught in the combination of King and Reddel, to include a base image display presentation of at least a portion of the display of play of an interactive game for the purpose of increasing value of a video game by enhancing the game with interactive rich commentaries (see Paragraph 0018). Further, King, Reddel and Walker are all concerned with displaying annotations on underlying content to multiple users.

a base image display presentation of at least a portion of the display of play of an interactive game (see Paragraph 0018 – Shteyn teaches this limitation in that the spectator(s) may receive the same view or slightly different view of the gaming environment as the active-player upon which to provide feedback.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, taught in King and Reddel, to include a base image display presentation of at least a portion of the display of play of an interactive game for the purpose of resolving “isolation-factor” that can be common in online collaboration systems (see Paragraph 0007). Further, King, Reddel, and Shteyn are concerned with collecting and presenting annotations from multiple users in order to present them with underlying content.

Claim 12:
The combination of King, Reddel and Walker teaches the system as in claim 1,
wherein the display logic designates a part of the user data stored in the memory as selected data (see Paragraph 0741 – King discloses this limitation in that the annotations may be filtered based on user preferences.);
wherein the selected data is communicated to the at least one said computing appliance providing the combined display presentation (see Paragraph 0741 – King discloses this limitation in that the received annotations are limited to those appropriately filtered annotations.);
wherein at least one said computing appliance generates the combined display presentation responsive to the communicated selected data (see Paragraph 0049 – King discloses this limitation in that the annotations are inserted in a layer over the content and presented to the user on the display client.).
Claim 15:
The combination of King, Reddel and Walker teaches the system as in Claim 11, wherein there is base image data having an associated base image display (see Paragraph 0155 – King discloses this limitation in that a markup is an overlay over a base document.); and
wherein said combined display presentation provided by the display apparatus of at least one of said computing appliances is comprised of an overlay image displayed as overlaid atop of the base image display presentation said overlay image (see Paragraph 0049 -- King discloses this limitation in that the annotations are displayed by inserting the annotations in a display layer that overlays the existing application at the display client.) generated responsive to the data stored in said at least two of the areas of memory, for at least two said users (see Paragraph 0167 – King discloses this limitation in that the annotations may be from a plurality of sources, including other users in a work group. Further, see Paragraph 0035 – King discloses that the annotations may be stored locally to a user’s capture client.); 
wherein the base image is representative of a display of at least apart of at least one of: an image document, a text document, a spreadsheet document, a presentation document, a JPEG file, a TIFF file, an MP4 file, an image, a display presentation from an interactive game, a display presentation from a  movie, a computer generated display presentation, an Internet Web Page, and a PDF document (see Paragraph 0015 – King discloses this limitation in that the base content may be displayed to a user on a web page, in a word processing document, in a .PDF document, as an image, or in other graphical or textual form.). 

Claim 16:
King discloses the system as in Claim 4, wherein, at said each of at least two of the computing appliances, duplicated storage is provided of the plurality of areas of memory in each said computing appliance structured as duplicate sets of the areas of memory (see Paragraph 0363 – King discloses this , each said duplicate set providing storage of the respective said user data in a respective said the associated said area of memory (see Paragraphs 0109-0112 – King discloses this limitation in that in document and annotations may be downloaded to a local device and synchronized with the rest of the system when communication is restored.); and 
wherein the display presentation provided at least one of the computing appliances, is generated responsive to at least some of the user data from the respective areas of memory in the duplicated storage of said at least one of the computing appliances (see Paragraph 0363 – King discloses this limitation in that the device may upload content as well as image or audio data associated with an annotations capture to the rest of the system when the device is next in contact.). 

Claim 17:
King discloses the system as in claim 16, further comprising:
synchronization logic updating the user data stored in the duplicated storage in the duplicate sets at each of the at least two of said computing appliances, to provide updated duplicate storage within the areas of memory in each of the duplicate sets (see Paragraphs 0109-0112 – King discloses this limitation in that in document and annotations may be downloaded to a local device and synchronized with the rest of the system when communication is restored.).

Claim 18:
The combination of King, Reddel and Walker teaches the system as in claim 1,
wherein the user data is representative is provided via at least one of:
a Word compatible document, an Excel compatible document, a desktop publishing document, an illustration software document, an Illustrator compatible document, a photo processing software document, a Photoshop compatible document, a text document, and an Internet web-page input via a keyboard, input via a camera, input via a touchscreen, input via a switch voice recognition, video recognition, input via uploading a file, input via an associative mapping to a data file, input via coupling of user data from a file, input via coupling of the user data from an associatively mapped file, input via coupling of the user data from a network data transfer, input via a microphone, input via transfer of the user data from file storage, data stored on a CD disk, data stored on a DVD disk, data stored in an iPod portable media player device, data stored in a MP3 player, data stored on a cell phone, data generated from a cell phone camera, network data transfer. an audio portion of a video file, an audio part of a data stream, an audio part of a presentation, and a data file in a format of at least one of: WAV, WMA, AIFF, MP3 and MP4, input via a mouse, input via camera gesture recognition, input via scanner generating the user data from scanning a physical item, input via a posting from a social network selected by the user inputting, selected threads of messaging from a social network, input via an associative mapping to user data contained in a data file; input via import from a file selected by user input, and, input via network data transfer (see Paragraph 0053 – King discloses this limitation in that the annotation may be in any form (e.g., text, audio, video, etc.) and may be entered by a user using an appropriate input mechanism (e.g., keyboard, cutting and pasting, recording with a microphone or video camera, etc.). The annotation may take any form that may be captured or manipulated by the viewing device utilized by the user.).

Claim 19:
As indicated in the above rejection, the combination of King, Reddel and Walker teaches every limitation of claim 1. King fails to expressly disclose wherein the source of respective user data is a link, provided by a first said computing appliance, to said respective said user data to be transferred from one of:
storage located at the first said computing appliance that provided the link, and
storage located physically remote to the first said computing appliance that provided the link.
Reddel teaches wherein the source of respective user data is a link, provided by a first said computing appliance (see Paragraph 0010 – Reddel teaches this limitation in that the audio file annotation may be a link at a position marker.), to said respective said user data to be transferred from one of:
storage located at the first said computing appliance that provided the link, and
storage located physically remote to the first said computing appliance that provided the link (see Paragraph 0040 and Figure 1 – Reddel teaches this limitation in that the server comprises one or more databases that store the layers, which may be stored in the same or different locations. Also see Paragraph 0047 – Reddel further discloses that each set of user’s annotations is saved independently as a layer.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, taught in King, to include wherein the source of respective user data is a link, provided by a first said computing appliance, to said respective said user data to be transferred from one of:
storage located at the first said computing appliance that provided the link, and
storage located physically remote to the first said computing appliance that provided the link
for the purpose of storing and transmitting annotation data more easily (see Paragraph 0013). Further, both King and Reddel are concerned with collecting and presenting annotations from multiple users in order to present them simultaneously over underlying content.

Claim 20:
The combination of King, Reddel and Walker teaches the system as in claim 1,
wherein the user data is representative of at least one of:
textual information, video, images, audio, computer data files, text, a vector drawing, graphics, tables of data, gaming data, a display generated responsive to gaming data, 3D models, data tables, executable programs, links, documents, and image data file comprised of at least one of: JPEG, TIFF, PNG, GIF, vector drawings, 2D models and 3D models, and data generated responsive to the user input by a respective said user (see Paragraph 0053 – King discloses this limitation in that the annotation may be in any form (e.g., text, audio, video, etc.) and may be entered by a user using an appropriate input mechanism (e.g., keyboard, cutting and pasting, recording with a microphone or video camera, etc.). The annotation may take any form that may be captured or manipulated by the viewing device utilized by the user.).

Claim 25:
King discloses a method for collaboration among a plurality of users a plurality of computing appliances, each said computing appliance for use by an associated respective said user of said plurality of users, each said computing appliance comprised of a display apparatus (see Paragraph 0025 – King discloses this limitation in that the annotation capture client operates on a user's viewing device, which may be a computer, a mobile phone, etc. Also see Paragraph 0167 – King discloses this limitation in that annotations may be supplied from users or from other sources including other users in a work group.), the method comprising:
storing in memory, user data representative of annotations having an associated annotation image, for said annotations originated via input, by each of at least two said users (see Paragraphs 0025-0026 – King discloses this limitation in that both content and annotations may be images, the annotation provided in association with the content via the user input at the user viewing device.);
generating a combined display presentation on the display apparatus of at least one said computing appliance (see Paragraph 0017 – King discloses this limitation in that the annotations may be , comprising a display of at least a portion of the underlying image overlaid with a display generated responsive to retrieval of the user data stored in areas of memory (see Paragraph 0017 – King discloses this limitation in that stored text segments that match the underlying content are identified and transmitted to the display client, and annotations are overlaid on any content to be viewed on a viewing device. Also see Paragraph 0167 – King discloses this limitation in that annotations may be supplied from users or from other sources including other users in a work group.).
King fails to expressly disclose:
structuring a memory to provide non-transitory storage structured as a plurality of areas of memory, wherein each said area of memory is associated with at least one said user;
storing in a respective said area of memory associated with the respective said user;
selection logic selecting at least two of the areas of memory from the plurality of areas of memory as selected areas of memory.
Reddel teaches:
structuring a memory to provide non-transitory storage structured as a plurality of areas of memory, wherein each said area of memory is associated with at least one said user (see Paragraph 0040 and Figure 1 – Reddel teaches this limitation in that the server comprises one or more databases that store the layers, which may be stored in the same or different locations.);
storing in a respective said area of memory associated with the respective said users (see Paragraph 0047 – Reddel teaches this limitation in that as more users are allowed to provide one or more additional layers of data revisions and/or comments, the layers are stored independently of the underlying content and also independently of other layers.);
selection logic selecting at least two of the areas of memory from the plurality of areas of memory as selected areas of memory (see Paragraphs 0021-0022 – Reddel teaches this limitation in that .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, taught in King, to include:
structuring a memory to provide non-transitory storage structured as a plurality of areas of memory, wherein each said area of memory is associated with at least one said user;
storing in a respective said area of memory associated with the respective said user;
selection logic selecting at least two of the areas of memory from the plurality of areas of memory as selected areas of memory
for the purpose of storing and transmitting annotation data more easily (see Paragraph 0013). Further, both King and Reddel are concerned with collecting and presenting annotations from multiple users in order to present them simultaneously over underlying content.
The combination of King and Reddel fails to expressly teach:
providing a display presentation of play of an interactive game provided as an underlying image for viewing on the display apparatus of at least two said computing appliances associated for use by respective said users who are not playing the interactive game;
storing in memory associated with a respective one of each of the at least two said users who are not playing the interactive game.
Shteyn teaches:
providing a display presentation of play of an interactive game provided as an underlying image for viewing on the display apparatus of at least two said computing appliances associated for use by respective said users who are not playing the interactive game (see Paragraph 0018 – Shteyn teaches ;
storing in memory associated with a respective one of each of the at least two said users who are not playing the interactive game (see Figure 1 and Paragraph 0015 – Shteyn teaches this limitation in that each spectator participates and is connected to the network through respective spectator devices.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, taught in King and Reddel, to include:
providing a display presentation of play of an interactive game provided as an underlying image for viewing on the display apparatus of at least two said computing appliances associated for use by respective said users who are not playing the interactive game;
storing in memory associated with a respective one of each of the at least two said users who are not playing the interactive game
for the purpose of resolving “isolation-factor” that can be common in online collaboration systems (see Paragraph 0007). Further, King, Reddel, and Shteyn are concerned with collecting and presenting annotations from multiple users in order to present them with underlying content.

Claim 26:
The combination of King, Reddel and Walker teaches the method as in Claim 25, wherein from one to a plurality of said areas of memory are grouped together to form a data layer, for each of a plurality of said data layers (see Paragraph 0155 – King discloses this limitation in that the markups are overlaid on a rendered document or a portion of a rendered document.),
wherein each said data layer is associated with one said user and provides for storage of said annotations from said user (see Paragraph 0167 – King discloses this limitation in that the annotations .

Claim 27: 
As indicated in the above rejection, the combination of King, Reddel and Walker teaches every limitation of claim 1. King fails to expressly disclose communicating at least some of the user data from a first said computing appliance for storage in the associated area in the memory associated with said a first said computing appliance.
Reddel teaches communicating at least some of the user data from a first said computing appliance for storage in the associated area in the memory associated with said a first said computing appliance (see Paragraph 0047 – Reddel teaches this limitation in that as more users are allowed to provide one or more additional layers of data revisions and/or comments, the layers are stored independently of the underlying content and also independently of other layers.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, taught in King, to include communicating at least some of the user data from a first said computing appliance for storage in the associated area in the memory associated with said a first said computing appliance for the purpose of storing and transmitting annotation data more easily (see Paragraph 0013). Further, both King and Reddel are concerned with collecting and presenting annotations from multiple users in order to present them simultaneously over underlying content.

Claim 28:
The combination of King, Reddel and Walker teaches the method as in claim 25, further comprising:
wherein the user data is provided via at least one of: a physical keyboard responsive to the user input, virtual keyboard on a touch screen responsive to the user input, virtual keyboard using a mouse responsive to the user input, mouse gestures responsive to the user input, camera gesture recognition responsive to the user input, voice recognition responsive to the user input, scanning of a physical item to generate the user data, import from a data file, a link to a data file, designation of a link to provide for transfer of a data file, and network data transfer (see Paragraph 0053 – King discloses this limitation in that the annotation may be in any form (e.g., text, audio, video, etc.) and may be entered by a user using an appropriate input mechanism (e.g., keyboard, cutting and pasting, recording with a microphone or video camera, etc.). The annotation may take any form that may be captured or manipulated by the viewing device utilized by the user.).

Claim 29:
King discloses a method for collaboration among a plurality of users each using an associated one of a plurality of computing appliances, each said computing appliance comprised of a display apparatus (see Paragraph 0025 – King discloses this limitation in that the annotation capture client operates on a user's viewing device, which may be a computer, a mobile phone, etc. Also see Paragraph 0167 – King discloses this limitation in that annotations may be supplied from users or from other sources including other users in a work group.), the method comprising:
providing a source of user data having an associated annotation image, responsive to user input by the associated said user providing the user input (see Paragraphs 0025-0026 – King discloses this limitation in that both content and annotations may be images, the annotation provided in association with the content via the user input at the user viewing device.);
storing the user data in the area of memory that is associated with the associated said user providing the user input;
generating a combined display presentation on the display apparatus of at least one said computing appliance (see Paragraph 0017 – King discloses this limitation in that the annotations may be displayed to the user on the display client.), 
wherein the combined display presentation is comprised of a display of at least a portion of the underlying image overlaid with a display generated responsive to retrieval of the user data (see Paragraph 0017 – King discloses this limitation in that stored text segments that match the underlying content are identified and transmitted to the display client, and annotations are overlaid on any content to be viewed on a viewing device. Also see Paragraph 0167 – King discloses this limitation in that annotations may be supplied from users or from other sources including other users in a work group.).
King fails to expressly disclose:
structuring storage in a non-transitory memory as a plurality of areas of memory;
associating each said area of memory with an associated said user;
storing the user data in the area of memory that is associated with the associated said user providing the user input; and
selecting said areas of memory are associated with at least two of the users as selected areas of memory.
Reddel teaches:
structuring storage in a non-transitory memory as a plurality of areas of memory (see Paragraph 0040 and Figure 1 – Reddel teaches this limitation in that the server comprises one or more databases that store the layers, which may be stored in the same or different locations.),
associating each said area of memory with an associated said user (see Paragraph 0040 and Figure 1 – Reddel teaches this limitation in that the server comprises one or more databases that store the layers, which may be stored in the same or different locations. Also see Paragraph 0047 – Reddel further discloses that each set of user’s annotations is saved independently as a layer.);
storing the user data in the area of memory that is associated with the associated said user providing the user input (see Paragraph 0047 – Reddel teaches this limitation in that as more users are allowed to provide one or more additional layers of data revisions and/or comments, the layers are stored independently of the underlying content and also independently of other layers.);
retrieval of the user data stored in said areas of memory (see Paragraph 0022 – Reddel teaches this limitation in that a viewer coupled to the databases storing the layers of electronic data via a network presenting the layers together.); and
selecting said areas of memory are associated with at least two of the users as selected areas of memory (see Paragraphs 0021-0022 – Reddel teaches this limitation in that for a first layer of data, at least one second layer of data associated with a predetermined portion of the first later is selected to be presented together. The first and at least one second layer are stored independently and later determined (selected) to be combined. A viewer coupled to the databases which store the layers of electronic data via a network presents the layers together.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, taught in King, to include:
structuring storage in a non-transitory memory as a plurality of areas of memory;
associating each said area of memory with an associated said user;
storing the user data in the area of memory that is associated with the associated said user providing the user input; 
retrieval of the user data stored in said areas of memory; and
selecting said areas of memory are associated with at least two of the users as selected areas of memory

The combination of King and Reddel fails to expressly teach:
providing a display presentation of play of an interactive game provided as an underlying image for viewing on the display apparatus of at least two said computing appliances associated for use by respective said users who are not playing the interactive game;
user input made relative to the display presentation of play of an interactive game, by each of said at least two said users who are not playing the interactive game.
Shteyn teaches:
providing a display presentation of play of an interactive game provided as an underlying image for viewing on the display apparatus of at least two said computing appliances associated for use by respective said users who are not playing the interactive game (see Paragraph 0018 – Shteyn teaches this limitation in that the spectator(s) may receive the same view or slightly different view of the gaming environment as the active-player.);
user input made relative to the display presentation of play of an interactive game, by each of said at least two said users who are not playing the interactive game (see Paragraph 0010 – Shteyn teaches this limitation in that the spectator(s) may provide feedback to the active player(s) and/or other spectators of the online game.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, taught in King and Reddel, to include:
providing a display presentation of play of an interactive game provided as an underlying image for viewing on the display apparatus of at least two said computing appliances associated for use by respective said users who are not playing the interactive game;
user input made relative to the display presentation of play of an interactive game, by each of said at least two said users who are not playing the interactive game
for the purpose of resolving “isolation-factor” that can be common in online collaboration systems (see Paragraph 0007). Further, King, Reddel, and Shteyn are concerned with collecting and presenting annotations from multiple users in order to present them with underlying content.

Claim 30:
The combination of King, Reddel and Walker teaches the method as in claim 29, further comprising:
associating each of at least two said users with a same one said area of memory (see Paragraph 0024 – King discloses this limitation in that the annotations of all users may be stored on multiple or on a single server.); and,
providing storage of the user data that is associated with each of the at least two said users in said same one said area of memory (see Paragraph 0025 – King discloses this limitation in that the annotation server communicates with the capture clients to store the annotations on content.).

Claim 31:
The combination of King, Reddel and Walker teaches the method as in claim 29, further comprising:
wherein from one to a plurality of said areas of memory are grouped together to form a data layer, for each of a plurality of said data layers (see Paragraph 0155 – King discloses this limitation in that the markups are overlaid on a rendered document or a portion of a rendered document. ),
wherein each said data layer is associated with one said user and provides for storage of said annotations originated from said associated said user (see Paragraph 0167 – King discloses this .

Claim 32:
The combination of King, Reddel and Walker teaches the method as in claim 29, further comprising:
providing an initial display of said display presentation comprising a base image on the display apparatus at each of at least two of the computing appliances (see Paragraph 0028 – King discloses this limitation in that the text content is presented to the user for annotation purposes.); and
providing, thereafter at each of the at least two of the computing appliances, display on the display apparatus of each of the at least two of the computing appliances, of said user input made relative to said initial display presentation at each of said at least two of the computing appliances (see Paragraphs 0155-0157 – King discloses this limitation in that the markups are overlaid on a rendered document or a portion of a rendered document and each of multiple overlays may be sourced from a variety of locations including the author, the immediate user, or other parties.).

Claim 33:
The combination of King, Reddel and Walker teaches the method as in claim 32, further comprising:
wherein the base image is representative of a display of one of: a word processing document, an spreadsheet program document, a presentation document, an image document, a text document, a spreadsheet document, a presentation document, a JPEG file, a TIFF file, an MP4 file, an image, a portion of a display presentation from an interactive game, a portion of a display presentation from a movie, a portion of a computer generated display presentation, and a PDF document (see Paragraph 0015 – King discloses this limitation in that the base content may be displayed to a user on a web page, in a word processing document, in a .PDF document, as an image, or in other graphical or textual form.).

Claim 34:
The combination of King, Reddel and Walker teaches the method as in claim 25, further comprising:
determining an ordering hierarchy for defining a layering atop one another of the annotation images associated with the user data from each of at least two of the users (see Paragraph 0155-157 – King discloses this limitation in that the markups are overlaid on a rendered document or a portion of a rendered document; further, a document may have multiple overlays from a variety of sources.), and
generating the combined display presentation, utilizing the areas of memory associated with the at least two of the users, responsive to the ordering hierarchy (see Paragraphs 0602-0604 – King discloses this limitation in that rules can specify a hierarchy for which types of markups take precedence over others in the overlaid layers display.).

Claim 35:
The combination of King, Reddel and Walker teaches the combination of King, Reddel and Walker teaches method as in claim 29, further comprising:
wherein, at each of at least two of the computing appliances, duplicated storage of respective said user data is provided in local memory of each said computing appliance, wherein respective said user data is stored in duplicate sets of the areas of memory (see Paragraph 0363 – King discloses this limitation in that even the simplest devices may be able to process actions in offline mode.), providing storing of the respective said user data for an associated said user in the associated said area of memory that is associated with said respective said associated said user (see Paragraphs 0109-0112 – King discloses this limitation in that in document and annotations may be downloaded to a local device and synchronized with the rest of the system when communication is restored.); and
wherein a new said display presentation is provided at a first one of the at least two of the computing appliances, generated responsive to the areas of memory in the duplicated storage of said first one of the at least two of the computing appliances (see Paragraph 0363 – King discloses this limitation in that the device may upload content as well as image or audio data associated with an annotations capture to the rest of the system when the device is next in contact.).

Claim 36:
The combination of King, Reddel and Walker teaches the method as in claim 35, further comprising:
wherein at a subsequent time, the user data that is stored in the local memory of each of the at least two for the computing appliances, is communicated and stored so as to provide duplicated forage in the areas of memory within each of the duplicate sets (see Paragraphs 0109-0112 – King discloses this limitation in that in document and annotations may be downloaded to a local device and synchronized with the rest of the system when communication is restored.).
 
Claim 37:
The combination of King, Reddel and Walker teaches method as in Claim 29, further comprising:  
wherein the combined display presentation is generated at said at least one of the computing appliances associated with the at least two said users, responsive to the communicating of the user data (see Paragraph 0049 – King discloses this limitation in that the annotations are inserted in a layer over the content and presented to the user on the display client.). 
communicating at least some of the user data associated with each of the at least two said users who are not playing the interactive game, from the areas of memory associated with said users who are not playing the interactive game to at least one of the computing appliances associated with the at least two said users who are not playing the interactive game.
Shteyn communicating at least some of the user data associated with each of the at least two said users who are not playing the interactive game, from the areas of memory associated with said users who are not playing the interactive game to at least one of the computing appliances associated with the at least two said users who are not playing the interactive game (see Figure 1 and Paragraph 0015 – Shteyn teaches this limitation in that each spectator participates and is connected to the network through respective spectator devices. The game host and network are separate entities connected to the spectator devices.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, taught in the combination of King and Reddel, to include communicating at least some of the user data associated with each of the at least two said users who are not playing the interactive game, from the areas of memory associated with said users who are not playing the interactive game to at least one of the computing appliances associated with the at least two said users who are not playing the interactive game for the purpose of resolving “isolation-factor” that can be common in online collaboration systems (see Paragraph 0007). Further, King, Reddel, and Shteyn are concerned with collecting and presenting annotations from multiple users in order to present them with underlying content.

Claim 38:
The combination of King, Reddel and Walker teaches method as in Claim 25, further comprising:
communicating from one of the computing appliances to at least one other of the computing appliances (see Paragraph 0157 – King discloses this limitation in that each of multiple overlays may be sourced from a variety of locations including the author, the immediate user, or other parties.), at least one of:
some of the user data (see Paragraph 0155 – King discloses this limitation in that the markups are overlaid on a rendered document or a portion of a rendered document.); voice communication between at least two of the users; video-conferencing between at least two of the users; audio-visual communications between at least two of the users; and audio communications between at least two of the users.

Claim 39:
The combination of King, Reddel and Walker teaches system as in Claim 1, further comprising: 
a server computer separate from the computing appliances (see Figure 1 – King discloses this limitation in that the annotation server 105 is separate from the client devices 130, 135 and 140.); 
wherein the display presentation at least one of the computing appliances, is generated at least in part in response to said respective one said area of memory in the storage of said server computer that is associated with said one said respective said user (see Paragraph 0049 – King discloses this limitation in that the annotations are inserted in a layer over the content and presented to the user on the display client.). 
King fails to expressly disclose providing storage of respective said user data for each said respective said user in a respective one said area of memory of the plurality of areas of memory.
Reddel teaches providing storage of respective said user data for each said respective said user in a respective one said area of memory of the plurality of areas of memory (see Paragraph 0040 and Figure 1 – Reddel teaches this limitation in that the server comprises one or more databases that store .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, taught in King, to include providing storage of respective said user data for each said respective said user in a respective one said area of memory of the plurality of areas of memory for the purpose of storing and transmitting annotation data more easily (see Paragraph 0013). Further, both King and Reddel are concerned with collecting and presenting annotations from multiple users in order to present them simultaneously over underlying content.
The combination of King and Reddel fails to expressly teach the server computer provides storage of the user data for each respective said user of a plurality of the users.
Shteyn to the server computer provides storage of the user data for each respective said user of a plurality of the users (see Figure 1 and Paragraph 0015 – Shteyn teaches this limitation in that each spectator participates and is connected to the network through respective spectator devices. The game host and network are separate entities connected to the spectator devices.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, taught in the combination of King and Reddel, to include to the server computer provides storage of the user data for each respective said user of a plurality of the users for the purpose of resolving “isolation-factor” that can be common in online collaboration systems (see Paragraph 0007). Further, King, Reddel, and Shteyn are concerned with collecting and presenting annotations from multiple users in order to present them with underlying content.

Claim 41:
The combination of King, Reddel and Walker teaches method as in Claim 29, further comprising: 
storing in server storage comprising non-transitory memory, the user data input by the users at the each of a plurality of the respective computing appliances (see Paragraph 0025 – King discloses this limitation in that the annotation server stores annotations input by the users at their capture clients.), wherein at least some of the user data is communicated from at least two of said server data layers from the server storage (see Paragraph 0157 – King discloses this limitation in that a document may have multiple overlays from multiple users which are transmitted and overlaid.), to a first one of the computing appliances for local storage (see Paragraph 0017 – King discloses this limitation in that stored text segments that match the underlying content are identified and transmitted to the display client.), wherein the display presentation on the display apparatus of said first one of the computing appliances, is generated responsive to the local storage of the first one of the computing appliances (see Paragraph 0017 – King discloses this limitation in that annotations are overlaid on any content to be viewed on a viewing device.). 
The combination of King and Reddel fails to expressly teach to provide a plurality of server areas of memory, wherein each said server area of memory is associated with at least one said user.
Shteyn to provide a plurality of server areas of memory, wherein each said server area of memory is associated with at least one said user (see Figure 1 and Paragraph 0015 – Shteyn teaches this limitation in that each spectator participates and is connected to the network through respective spectator devices. The game host and network are separate entities connected to the spectator devices.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, taught in the combination of King and Reddel, to include to provide a plurality of server areas of memory, wherein each said server area of memory is associated with at least one said user for the purpose of resolving “isolation-factor” that can be common in online collaboration systems (see Paragraph 0007). Further, King, Reddel, and Shteyn are concerned with 

Claim 42:
The combination of King, Reddel and Walker teaches system as in Claim 1, each computing appliances further comprise:
 a communication interface providing communication between a first one of the computing appliances to at least one other of the computing appliances (see Paragraph 0157 – King discloses this limitation in that each of multiple overlays may be sourced from a variety of locations including the author, the immediate user, or other parties.), of at least one of: 
communication of some of the user data (see Paragraph 0155 – King discloses this limitation in that the markups are overlaid on a rendered document or a portion of a rendered document.), voice communication, video-conferencing, audio-visual communications, and, audio communications. 

Claim 43:
The combination of King, Reddel and Walker teaches the method as in Claim 25, wherein the annotations are representative of at least one of: input provided by a respective said user, handwritten input, textual information, video, images, audio, computer data files, text, a vector drawing, graphics, tables of data, gaming data, a display generated responsive to gaming data, 3D models, data tables, executable programs, links, documents, an image data file comprised of at least one of: JPEG, TIFF, PNG, GIF, vector drawings, 2D models, and 3D models, and data generated responsive to the user input by a respective said user (see Paragraph 0053 – King discloses this limitation in that the annotation may be in any form (e.g., text, audio, video, etc.) and may be entered by a user using an appropriate input mechanism (e.g., keyboard, cutting and pasting, recording with a microphone or video camera, etc.). .

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of King, Reddel and Shteyn, further in view of Natanzon et al., U.S. Patent Number 7,860,836 B1.

Claim 40:
The combination of King, Reddel and Walker teaches system as in Claim 1, further comprising: 
a server computer separate from the computing appliances (see Figure 1 – King discloses this limitation in that the annotation server 105 is separate from the client devices 130, 135 and 140.); 
wherein duplicated storage of the plurality of areas of memory is provided at the server computer and at each of from one to a plurality of the computing appliances, each said duplicate set providing storage of same said user data in said duplicate set (see Paragraphs 0109-0112 – King discloses this limitation in that in document and annotations may be downloaded to a local device and synchronized with the rest of the system when communication is restored.); and 
wherein the display presentation at least one of the computing appliances is generated responsive to the duplicate set of the areas of memory in the at least one of the computing appliances (see Paragraph 0363 – King discloses this limitation in that the device may upload content as well as image or audio data associated with an annotations capture to the rest of the system when the device is next in contact.). 
The combination of King, Reddel, and Shteyn fails to expressly teach wherein the duplicated storage is structured as duplicate sets of the areas of memory.
wherein the duplicated storage is structured as duplicate sets of the areas of memory (see Column 3, Lines 40-45 – Natanzon teaches this limitation in that in storing annotations to documents, a duplicate storage system is maintained.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, taught in the combination of King and Reddel, to include wherein the duplicated storage is structured as duplicate sets of the areas of memory for the purpose of allowing a user to roll back to a previous, unannotated version of the display (see Column 3, Lines 40-45). Further, King, Reddel, Shteyn, and Natanzon are all concerned with displaying annotations on underlying content to multiple users.

Response to Arguments
Applicant’s arguments regarding the rejections under 35 U.S.C. 103 have been considered but not persuasive. Per the above rejection, Examiner maintains that the combination of King, Reddel, and Walker discloses every limitation of claims 1, 25, and 29, including the newly added amendments. Specifically, the combination of Reddel teaches selection logic selecting at least two of the areas of memory from the plurality of areas of memory as selected areas of memory (see Paragraphs 0021-0022 – Reddel teaches this limitation in that for a first layer of data, at least one second layer of data associated with a predetermined portion of the first later is selected to be presented together. The first and at least one second layer are stored independently and later determined (selected) to be combined. A viewer coupled to the databases which store the layers of electronic data via a network presents the layers together.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught in King by Reddel for the purpose of storing and transmitting annotation data more easily (see Paragraph 0013). Further, both King and 
Further, Shteyn teaches each associated with said user who is not playing the interactive game (see Paragraph 0010 – Shteyn teaches this limitation in that the spectator(s) may provide feedback to the active player(s) and/or other spectators of the online game. Also see Figure 1 and Paragraph 0015 – Shteyn further teaches this limitation in that each spectator participates and is connected to the network through respective spectator devices.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught in King and Reddel by Shteyn for the purpose of resolving “isolation-factor” that can be common in online collaboration systems (see Paragraph 0007). Further, King, Reddel, and Shteyn are concerned with collecting and presenting annotations from multiple users in order to present them with underlying content.

Relevant Art 
	Examiner notes that Larsen et al., U.S. Patent Publication Number 2014/0310746 A1 is considered relevant art which is pertinent to significant though unclaimed features of the state of the art. Specifically, Larsen describes text transcription that may be crowd-sourced from users viewing content while commenting, posting, and discussing the content, for example via social media (Paragraphs 0058 and 0078). This crowd-sourced transcription may be presented with the original content (Paragraph 0116). Further, King, Reddel, Shteyn, and Larsen are concerned with collecting and presenting annotations from multiple users in order to present them with underlying content.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/Ashley M Fortino/Examiner, Art Unit 2143        


/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143